DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/541,891 with Preliminary Amendment filed on 12/03/2021. Claims 1-20 are pending in the office action.
Claims 21-22 have been canceled.
Claims 1-20 have been amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11223240. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claimed invention is a broader scope than ‘240, such as the current claimed invention independent claims 1 and 11 are omitted “a first coil segment” and “a second coil segment”, but these features further disclosed in the dependent claims 2-3 and 15-16, respectively.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention using ‘240 claimed invention to achieve similar result of the instant claimed invention without undue experiment (see as the following).

Claim 1: a charging pad, comprising:
a power drive unit capable of generating at least one of a first AC voltage signal having a first frequency or a second AC voltage signal having a second frequency (‘240, claim 1, col. 9, ll. 65-67); and 
a transmitting unit coupled to the power drive unit the transmitting unit comprising a power exchange (‘240, claim 1, col. 10, ll. 1-2) configured to: 
transmit the first AC voltage signal having the first frequency when the transmitting unit receives the first AC voltage signal having the first frequency from the power drive unit (‘240, claim 1, col. 10, ll. 6-9); and 
transmit the second AC voltage signal having the second frequency when the transmitting unit receives the second AC voltage signal having the second frequency rom the power drive unit (‘240, claim 1, col. 10, ll. 11-16). 
As per claim 2: the charging pad of claim 1, wherein the transmitting unit further comprises a first resonator comprising a first coil segment and a first capacitor coupled to the first coil segment, and wherein the first resonator is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘240, claim 2, col. 10, ll. 17-22).  
As per claim 3: the charging pad of claim 2, wherein the transmitting unit further comprises a second resonator comprising: a second coil segment and a second capacitor coupled to the second coil segment, and wherein the second resonator is configured to resonate at the second frequency to transmit the second AC voltage signal having the second frequency (‘240, claim 3, col. 10, ll. 23-28).  
As per claim 4: the charging pad of claim 1, wherein the power exchange coil has a distributed inductance and a distributed capacitance, wherein the power exchange coil is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘240, claim 4, col. 10, ll. 29-33).  
As per claim 5: the charging pad of claim 1, wherein the power exchange coil includes a first coil segment that is configured to inductively transmit the first AC voltage signal having the first frequency to a first receiver device (‘240, claim 5, col. 10, ll. 34--37).  
As per claim 6: the charging pad of claim 5, wherein the power exchange coil includes a second coil segment that is configured to inductively transmit the second AC voltage signal having the second frequency to a second receiver device (‘240, claim 6, col. 10, ll. 38-41).  
As per claim 7: the charging pad of claim 1, wherein the power exchange coil includes at least a first coil segment and a second coil segment, and wherein the first coil segment and the second coil segment are interwound spirally to form a swiss roll structure (‘240, claim 7, col. 10, ll. 42-44).  
As per claim 8: the charging pad of claim 1, wherein the power drive unit comprises at least one of a converting unit or an oscillating unit (‘240, claim 8, col. 10, ll. 45-47).  
As per claim 9: the charging pad of claim 1, wherein the power exchange coil includes a first coil segment that has a first internal capacitance and a first internal inductance, such that the first coil segment is configured to excite at the first frequency to transmit the first AC voltage signal having the first frequency (‘240, claim 9, col. 10, ll. 50-54).  
As per claim 10: the charging pad of claim 9, wherein the power exchange coil includes a second coil segment that has a second internal capacitance and a second internal inductancsuch that the second coil segment is configured to excite at the second frequency to transmit the second AC voltage signal having the second frequency (‘240, claim 10, col. 10, ll. 55-59).  
As per claim 11:  a wireless charging device (‘240, claim 11, col. 10, l. 60) comprising: 
a charging pad (‘240, claim 11, col. 10, l. 61) comprising: 
a power drive unit capable of generating at least one of a first AC voltage signal having a first frequency or a second AC voltage signal having a second frequency (‘240, claim 11, col. 10, ll. 62-64); and 
a transmitting unit coupled to the power drive unit the transmitting unit comprising a power exchange coil (‘240, claim 11, col. 10, ll. 65-67) configured to: 
transmit the first AC voltage signal having the first frequency when the transmitting unit receives the first AC voltage signal having the first frequency from the power drive unit (‘240, claim 11, col. 11, ll. 2-6); and 
transmit the second AC voltage signal having the second frequency when the transmitting unit receives the second AC voltage signal having the second frequency from the power drive unit (‘240, claim 11, col. 11, ll. 8-12); and 
a control unit operatively coupled to the power drive unit and configured to control a voltage gain of the power drive unit (‘240, claim 11, col. 11, ll. 13-16). 
As per claim 12: the wireless charging device of claim 11, wherein the control unit is further configured to send at least one of a first frequency control signal and a second frequency control signal to the power drive unit (‘240, claim 12, col. 11, ll. 17-20).  
As per claim 13: the wireless charging device of claim 12, wherein the power drive unit comprises a converting unit configured to: 
convert a DC voltage signal of an input power to the first AC voltage signal having the first frequency if the first frequency control signal is received from the control unit (‘240, claim 13, col. 11, ll. 23-26); and 
convert the DC voltage signal of the input power to the second AC voltage signal having the second frequency if the second frequency control signal is received from the control unit (‘240, claim 13, col. 11, ll. 27-30). 
As per claim 14: the wireless charging device of claim 11, wherein the power drive unit comprises an oscillating unit configured to generate at least one of the first AC voltage signal having the first frequency or the second AC voltage signal having the second frequency (‘240, claim 14, col. 11, line 31- col. 12, line 3).  
As per claim 15: the wireless charging device of claim 11, wherein the transmitting unit further comprises a first resonator comprising a first coil segment and a first capacitor coupled to the first coil segment, and wherein the first resonator is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘240, claim 15, col. 12, ll. 4-9).  
As per claim 16: the wireless charging device of claim 15, wherein the transmitting unit further comprises a second resonator comprising a second coil segment and a second capacitor coupled to the second coil segment, and wherein the second resonator is configured to resonate at the second frequency to transmit the second AC voltage signal having the second frequency (‘240, claim 16, col. 12, ll. 10-15).  
As per claim 17: the wireless charging device of claim 11, wherein the 
As per claim 18: the wireless charging device of claim 11, wherein the power exchange coil includes a first coil segment that is configured to inductively transmit the first AC voltage signal having the first frequency to a first receiver device (‘240, claim 18, col. 12, ll. 21-24).  
As per claim 19: the wireless charging device of claim 18, wherein the power exchange coil includes a second coil segment that is configured to inductively transmit the second AC voltage signal having the second frequency to a second receiver device (‘240, claim 19, col. 12, ll. 25-28).  
As per claim 20: the wireless charging device of claim 11, wherein the power drive unit comprises a drive coil magnetically coupled to the power exchange coil of the transmitting unit (‘240, claim 20, col. 12, ll. 29-31).

Claim Objections
Claims 1, 8, 11, and 14 are objected to because of the following informalities:  
As per claim 1: line 2, replaces “or” with -- and --.
As per claim 8: line 2, replaces “or” with -- and --.
As per claim 11: line 4, replaces “or” with -- and --.
As per claim 14: line 3, replaces “or” with -- and --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 11: recited an alternative limitation “a power drive unit capable of generating at least one of a first AC voltage signal having a first frequency or (and) a second AC voltage signal having a second frequency” that may result either “a first AC voltage signal having a first frequency” or “a second AC voltage signal having a second frequency” to be generated. Hence, at the broadest interpretation, only “a first AC voltage signal having a first frequency” to be generated, then the follow limitations in the independent claims 1 and 11 as well as the dependent claims 3, 5-6, 7, 10, 12-14, 16, and 19-20 to refer “a second AC voltage signal having a second frequency” may not considered in the alternative.
Moreover, claims 1 and 11 do not describe whether “a first frequency” and “a second frequency” to be the same or different frequency as well as “a first AC voltage signal” and “a second AC voltage signal”, instead called as different name. Thus, the broadest interpretation, “a first AC voltage signal having a first frequency” and “a second AC voltage signal having a second frequency” are located in different coils, but they may be the same voltage and frequency.
Claims 2-10 and 12-20 are also rejected because are depended directly or indirectly from claims 1 and 11.
Examiner Notes: the instant office action, the follow limitations and the dependent claims of the alternative limitations are considered. However, the next communication response, Applicant is requested to elect which limitation to be considered under Election/Restriction Requirement or to remove the alternative limitation in claims 1 and 11 as wells as the dependent claims if the similar issue existed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joeng et al., (U.S. Pub. 2017/0237292).
As per claim 1: Joeng discloses a charging pad (‘292, fig. 1, fig. 4, par. 48, pad), comprising:
a power drive unit capable of generating at least one of a first AC voltage signal having a first frequency or a second AC voltage signal having a second frequency (‘292, fig. 1, drive circuit 224, fig. 4, 424, par. 49 and par. 50 adjust frequency and power output and also see par. 53); and 
a transmitting unit coupled to the power drive unit the transmitting unit comprising a power exchange (‘292, fig. 4, transmit circuitry 406, par. 49 and par. 53, presence detector 480 and fig. 2, 219, par. 44) configured to: 
transmit the first AC voltage signal having the first frequency when the transmitting unit receives the first AC voltage signal having the first frequency from the power drive unit (‘292, the abstract, par. 5-6, and also see fig. 7A-13, par. 96); and 
transmit the second AC voltage signal having the second frequency when the transmitting unit receives the second AC voltage signal having the second frequency from the power drive unit (‘292, the abstract, par. 5-6, and also see fig. 7A-13, par. 97).
 
As per claim 2: the charging pad of claim 1, wherein the transmitting unit further comprises a first resonator comprising a first coil segment and a first capacitor coupled to the first coil segment, and wherein the first resonator is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘292, fig. 6, fig. 13, par. 94, coil segment, first coil segment L1 and C1, par. 96, first frequency).  
As per claim 3: the charging pad of claim 2, wherein the transmitting unit further comprises a second resonator comprising: a second coil segment and a second capacitor coupled to the second coil segment, and wherein the second resonator is configured to resonate at the second frequency to transmit the second AC voltage signal having the second frequency (‘292, fig. 6, fig. 13, par. 94, coil segment, second coil segment L2 and C1 and C2, par. 97, second frequency).  
As per claim 4: the charging pad of claim 1, wherein the power exchange coil has a distributed inductance and a distributed capacitance, wherein the power exchange coil is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘292, fig. 2, 219, par. 44 and fig. 6, par. 66-67).  
As per claim 5: the charging pad of claim 1, wherein the power exchange coil includes a first coil segment that is configured to inductively transmit the first AC voltage signal having the first frequency to a first receiver device (‘292, fig. 1-2, receiver 108, fig. 2, 219, par. 44 and fig. 5, par. 59-60, receiver circuitry 510 and first coil segment L1 and C1, par. 96, first frequency).  
As per claim 6: the charging pad of claim 5, wherein the power exchange coil includes a second coil segment that is configured to inductively transmit the second AC voltage signal having the second frequency to a second receiver device (‘292, fig. 1-2, receiver 108, fig. 2, 219, par. 44 and fig. 5, par. 59-60, receiver circuitry 510 and fig. 13, par. 94, coil segments, second coil segment L2 and C1 and C2, par. 97, second frequency).  
As per claim 7: the charging pad of claim 1, wherein the power exchange coil includes at least a first coil segment and a second coil segment, wherein the first coil segment and the second coil segment are interwound spirally to form a swiss roll structure (‘929, fig. 7A-8B, interwound structure).  
As per claim 8: the charging pad of claim 1, wherein the power drive unit comprises at least one of a converting unit or an oscillating unit (‘929, fig. 4, 424 and par. 49).  
As per claim 9: the charging pad of claim 1, wherein the power exchange coil includes a first coil segment that has a first internal capacitance and a first internal inductance, such that the first coil segment is configured to excite at the first frequency to transmit the first AC voltage signal having the first frequency (‘929, fig. 2, 219, par. 44 and fig. 6, inductance and fig. 5, par. 59-60, receiver circuitry 510 and first coil segment L1 and C1, par. 96, first frequency).  
As per claim 10: the charging pad of claim 9, wherein the power exchange coil includes a second coil segment that has a second internal capacitance and a second internal inductancsuch that the second coil segment is configured to excite at the second frequency to transmit the second AC voltage signal having the second frequency (‘292, fig. 2, 219, par. 44 and fig. 6, inductance, fig. 5, par. 59-60, receiver circuitry 510 and second coil segment L2 and C2, par. 97, second frequency).  

As per claim 11:  a wireless charging device (‘929, fig. 1) comprising: 
a charging pad (‘292, fig. 1, fig. 4, par. 48, pad), comprising:
a power drive unit capable of generating at least one of a first AC voltage signal having a first frequency or a second AC voltage signal having a second frequency (‘292, fig. 1, drive circuit 224, fig. 4, 424, par. 49 and par. 50 adjust frequency and power output and also see par. 53); and 
a transmitting unit coupled to the power drive unit the transmitting unit comprising a power exchange (‘292, fig. 4, transmit circuitry 406, par. 49 and par. 53, presence detector 480 and fig. 2, 219, par. 44) configured to: 
transmit the first AC voltage signal having the first frequency when the transmitting unit receives the first AC voltage signal having the first frequency from the power drive unit (‘292, the abstract, par. 5-6, and also see fig. 7A-13, par. 96); and 
transmit the second AC voltage signal having the second frequency when the transmitting unit receives the second AC voltage signal having the second frequency from the power drive unit (‘292, the abstract, par. 5-6, and also see fig. 7A-13, par. 97).
a control unit operatively coupled to the power drive unit and configured to control a voltage gain of the power drive unit (‘929, fig. 4, controller 415 and driver circuit 424, adjust the amount of power (current and voltage) flowing, in which power gain, see par. 51-53). 

As per claim 12: the wireless charging device of claim 11, wherein the control unit is further configured to send at least one of a first frequency control signal and a second frequency control signal to the power drive unit (‘929, fig. 4, controller 414, par. 50-51).  
As per claim 13: the wireless charging device of claim 12, wherein the power drive unit comprises a converting unit configured to: 
convert a DC voltage signal of an input power to the first AC voltage signal having the first frequency if the first frequency control signal is received from the control unit (‘929, par. 53 and also see the abstract and fig. 14, for first and second frequency); and 
convert the DC voltage signal of the input power to the second AC voltage signal having the second frequency if the second frequency control signal is received from the control unit (‘929, par. 53 and also see the abstract and fig. 14, for first and second frequency). 
As per claim 14: the wireless charging device of claim 11, wherein the power drive unit comprises an oscillating unit configured to generate at least one of the first AC voltage signal having the first frequency or the second AC voltage signal having the second frequency (‘929, fig. 4, 424 and par. 49 oscillating unit, and par. 50 adjust frequency and power output and also see par. 53).  
As per claim 15: the wireless charging device of claim 11, wherein the transmitting unit further comprises a first resonator comprising a first coil segment and a first capacitor coupled to the first coil segment, and wherein the first resonator is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘292, fig. 6, fig. 13, par. 94, coil segment, first coil segment L1 and C1, par. 96, first frequency).  
As per claim 16: the wireless charging device of claim 15, wherein the transmitting unit further comprises a second resonator comprising a second coil segment and a second capacitor coupled to the second coil segment, and wherein the second resonator is configured to resonate at the second frequency to transmit the second AC voltage signal having the second frequency (‘292, fig. 6, fig. 13, par. 94, coil segment, second coil segment L2 and C1 and C2, par. 97, second frequency).  
As per claim 17: the wireless charging device of claim 11, wherein the  power exchange coil is configured to resonate at the first frequency to transmit the first AC voltage signal having the first frequency (‘292, fig. 2, 219, par. 44 and fig. 6, par. 66-67).  
As per claim 18: the wireless charging device of claim 11, wherein the power exchange coil includes a first coil segment that is configured to inductively transmit the first AC voltage signal having the first frequency to a first receiver device (‘292, fig. 2, 219, par. 44 and receiver 108, fig. 5, par. 59-60, receiver circuitry 510 and first coil segment L1 and C1, par. 96, first frequency)..  
As per claim 19: the wireless charging device of claim 18, wherein the power exchange coil includes a second coil segment that is configured to inductively transmit the second AC voltage signal having the second frequency to a second receiver device (‘292, fig. 2, 219, par. 44 and receiver 108, fig. 5, par. 59-60, receiver circuitry 510 and fig. 13, par. 94, coil segments, second coil segment L2 and C1 and C2, par. 97, second frequency).  
As per claim 20: the wireless charging device of claim 11, wherein the power drive unit comprises a drive coil magnetically coupled to the power exchange coil of the transmitting unit (‘929, fig. 2, 219, par. 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851